Exhibit 10.3

 

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
EARTHLINK, INC., a Delaware corporation (the “Company”), and ROLLA HUFF
(referred to herein as “You”) is entered into on October 19, 2011.  This
Agreement amends, restates and supersedes the Amended and Restated Employment
Agreement between the Company and You dated December 30, 2008 (the “Previous
Agreement”).

 

RECITALS

 

1.             The Company is engaged in the business of providing integrated
communication services and related value added services to individual consumers
and business customers throughout the States of the United States; and

 

2.             The Company has determined that, in view of Your knowledge,
expertise and experience in the integrated communication services and related
value-added services industries, Your services as the Chief Executive Officer of
the Company are of great value to the Company, and accordingly, the Company
desires to enter into this Agreement with You on the terms set forth herein in
order to continue to secure Your services; and

 

3.             You desire to continue to serve as the Chief Executive Officer of
the Company on the terms set forth in this Agreement; and

 

4.             The Company and You now desire to amend and restate the Previous
Agreement, as set forth herein.

 

NOW, THEREFORE, in consideration of Your employment by the Company, the above
premises and the mutual agreements hereinafter set forth, You and the Company
agree as follows:

 

1.             Definitions.

 

(a)           “Affiliate” means any trade or business with whom the Company
would be considered a single employer under Sections 414(b) or 414(c) of the
Code (except that, for purposes of determining Your Termination of Employment,
the language “at least fifty percent (50%)” shall be used instead of “at least
eighty percent (80%)” each place it appears in Sections 414(b) or 414(c) of the
Code).

 

(b)           “Beneficial Ownership” means beneficial ownership as that term is
used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended.

 

(c)           “Business Combination” means a reorganization, merger or
consolidation of the Company.

 

(d)           “Business of the Company” means the business of providing
integrated communication services and related value added services to individual
consumers and business customers.

 

--------------------------------------------------------------------------------


 

(e)           “Cause” means (i) Your commission of any act of fraud or
dishonesty relating to and adversely affecting the business affairs of the
Company; (ii) Your conviction of any felony; or (iii) Your willful and continued
failure to perform substantially Your duties owed to the Company after written
notice specifying the nature of such non-performance and a reasonable
opportunity to cure such non-performance.  No act or omission shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company.

 

(f)            “Change in Control Event” of the Company means the occurrence of
any of the following events:

 

(1)           The accumulation in any number of related or unrelated
transactions by any Person of Beneficial Ownership of more than fifty percent
(50%) of the combined voting power of the Company’s Voting Stock; provided that
for purposes of this subparagraph (1), a Change in Control Event will not be
deemed to have occurred if the accumulation of more than fifty percent (50%) of
the voting power of the Company’s Voting Stock results from any acquisition of
Voting Stock (a) by the Company, (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, or (c) by any
Person pursuant to a Business Combination that complies with clauses (a) and
(b) of subparagraph (2) below; or

 

(2)           Consummation of a Business Combination, unless, immediately
following that Business Combination, (a) all or substantially all of the Persons
who were the beneficial owners of Voting Stock of the Company immediately prior
to that Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of the then outstanding shares of common stock and more than
fifty percent (50%) of the combined voting power of the then outstanding Voting
Stock entitled to vote generally in the election of directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the common
stock and Voting Stock of the Company, and (b) at least sixty percent (60%) of
the members of the Board of Directors of the entity resulting from that Business
Combination holding at least sixty percent (60%) of the voting power of such
Board of Directors were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board of Directors
providing for that Business Combination and as a result of or in connection with
such Business Combination, no Person has a right to dilute either of such
percentages by appointing additional members to the Board of Directors or
otherwise without election or other action by the stockholders; or

 

2

--------------------------------------------------------------------------------


 

(3)           A sale or other disposition of all or substantially all of the
assets of the Company, except pursuant to a Business Combination that complies
with clauses (a) and (b) of subparagraph (2) above; or

 

(4)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (a) and (b) of subparagraph 2 above.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.

 

(h)           “Company” shall mean EarthLink, Inc.

 

(i)            “Confidential Information” means any and all non-public
information concerning, relating to and/or in the possession of the Company
and/or its Affiliates and/or the Business of the Company treated as confidential
or secret by the Company and/or its Affiliates (that is, such business
information is subject to efforts by the Company and/or its Affiliates that are
reasonable under the circumstances to maintain its secrecy) that does not
constitute a Trade Secret, including, without limitation, information concerning
the Company’s or an Affiliate’s financial position and results of operations
(including revenues, assets, net income, etc.), annual and long range business
plans, product and service plans, marketing plans and methods, employee lists
and information, in whatever form and whether or not computer or electronically
accessible.

 

(j)            “Eligible Earnings” has the same meaning given to that term in
the Company’s bonus plan and payroll policies.

 

(k)           “Good Reason” means, with respect to Your Termination of
Employment, any of the following acts or omissions that are not cured within
thirty (30) days after written notice of such act or omission is delivered to
the Company, the Chairman of the Board of Directors and the Chairman of the
Leadership and Compensation Committee of the Board of Directors (which notice
must be given no later than ninety (90) days after the initial occurrence of
such event):

 

(1)           without Your express written consent (i) the assignment to You of
any duties materially inconsistent in any respect with Your position, authority,
duties or responsibilities as contemplated by Section 2, (ii) the requirement by
the Company that You report to any officer or employee other than directly to
the Board of Directors of the Company, or (iii) any other action by the Company
that results in a significant diminution in such position, authority, duties or
responsibilities, provided, however, that, without limiting the foregoing, the
occurrence of a Non-Public Change in Control Event (regardless of your consent
thereto) shall in and of itself be deemed to result in a significant diminution
in your position, authority, duties and/or responsibilities as contemplated by
Section 2;

 

3

--------------------------------------------------------------------------------


 

(2)           without Your express written consent, any failure by the Company
to comply in any material respect with any of the provisions of Sections 4(a),
(b) and (d) of this Agreement;

 

(3)           without Your express written consent, any requirement by the
Company that You be based more than thirty-five (35) miles from the location
where You were based immediately prior to the date of this Agreement, except for
travel on the Company’s business that is required or necessary to the
performance of Your job and substantially consistent with Your business travel
obligations prior to the date of this Agreement; or

 

(4)           any notice given by the Company pursuant to Section 3 of this
Agreement of its intent not to extend the Term of this Agreement, but only if
You have not also given notice of non-extension of the Term; or

 

(5)           any breach by the Company of any other material provision of this
Agreement.

 

A termination by You shall not constitute termination for Good Reason unless You
resign within two (2) years after the initial occurrence of such uncured event.

 

(l)            “Incumbent Board” means a Board of Directors consisting of
individuals who either are (a) members of the Company’s Board of Directors on
the date hereof or (b) members who become members of the Company’s Board of
Directors subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least sixty
percent (60%) of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which that
person is named as a nominee for director, without objection to that
nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Securities Exchange Act of
1934, as amended) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.

 

(m)          “Non-Public Change in Control Event” means any Change in Control
Event that is not a Public Change in Control Event.

 

(n)        “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.

 

(o)        “Public Change in Control Event” means any Change in Control Event as
defined in clause (f) above where (i) the Person that accumulates Beneficial
Ownership of more than fifty percent (50%) of the combined voting power of the
Company’s Voting Stock has, or such Person is a direct or indirect subsidiary of
a Person that has, a class of common stock (or depositary receipts or other
certificates representing common equity interests) traded on a U.S. national
securities exchange or quoted on NASDAQ or another established over-the-counter
trading market in the United States or which will be so

 

4

--------------------------------------------------------------------------------


 

traded or quoted when issued or exchanged in connection with such Change in
Control Event or (ii) upon the consummation of such Change in Control Event, the
Voting Stock of the Company will remain trading on a U.S. national securities
exchange or quoted on NASDAQ or another established over-the-counter trading
market in the United States.

 

(p)        “Specified Employee” means an employee who is (i) an officer of the
Company or an Affiliate having annual compensation greater than $145,000 (with
certain adjustments for inflation after 2008), (ii) a five-percent owner of the
Company or (iii) a one-percent owner of the Company having annual compensation
greater than $150,000.  For purposes of this Section, no more than 50 employees
(or, if lesser, the greater of three or 10 percent of the employees) shall be
treated as officers.  Employees who (i) normally work less than 17 1/2 hours per
week, (ii) normally work not more than 6 months during any year, (iii) have not
attained age 21, (iv) are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and the Company or an Affiliate
(except as otherwise provided in regulations issued under the Code) or (v) who
have not completed six months of service shall be excluded for purposes of
determining the number of officers for this determination.  For purposes of this
Section, the term “five-percent owner” (“one-percent owner”) means any person
who owns more than five percent (one percent) of the outstanding stock of the
Company or stock possessing more than five percent (one percent) of the total
combined voting power of all stock of the Company.  For purposes of determining
ownership, the attribution rules of Section 318 of the Code shall be applied by
substituting “five percent” for “50 percent” in Section 318(a)(2) and the
rules of Sections 414(b), 414(c) and 414(m) of the Code shall not apply.  For
purposes of this Section, the term “compensation” has the meaning given such
term by Section 414(q)(4) of the Code.  The determination of whether You are a
Specified Employee will be based on a December 31 identification date such that
if You satisfy the above definition of Specified Employee at any time during the
12-month period ending on December 31, You will be treated as a Specified
Employee if You have a Termination of Employment during the 12-month period
beginning on the first day of the fourth month following the identification
date.  This definition is intended to comply with the “specified employee”
rules of Section 409A(a)(2)(B)(i) of the Code and shall be interpreted
accordingly.

 

(q)           “Termination of Employment” means the termination of Your
employment and service with the Company and all Affiliates.  You will not be
considered as having had a Termination of Employment if (i) You continue to
provide services to the Company or any Affiliate as an employee or independent
contractor at an annual rate that is more than 20 percent of the services
rendered, on average, during the immediately preceding 36 months of employment
(or, if employed less than 36 months, such lesser period) or (ii) You are on
military leave, sick leave or other bona fide leave of absence so long as the
period of such leave does not exceed six months, or if longer, so long as Your
right to reemployment with the Company or any Affiliate is provided either by
statute or by contract.  If the period of leave (i) ends or (ii) exceeds six
months and Your right to reemployment is not provided either by statute or by
contract, the Termination of Employment will be deemed to occur on the first
date immediately following such six-month period if not reemployed by the
Company or any Affiliate before such time and

 

5

--------------------------------------------------------------------------------


 

eligibility for payments and benefits hereunder will be determined as of that
time.  Termination of Employment shall be construed consistent with the meaning
of a “separation from service” under Section 409A of the Code.

 

(r)            “Total Disability” means Your inability, through physical or
mental illness or accident, to perform the majority of Your usual duties and
responsibilities hereunder (as such duties are constituted on the date of the
commencement of such disability) in the manner and to the extent required under
this Agreement for a period of at least ninety (90) consecutive days.  Total
Disability shall be deemed to have occurred on the first day following the
expiration of such ninety (90) day period.

 

(s)        “Trade Secrets” means any and all information concerning, relating to
and/or in the possession of, the Company and/or its Affiliates and/or the
Business of the Company that qualifies as a trade secret as defined by the laws
of the State of Georgia on the date of this Agreement and as such laws are
amended from time to time thereafter.

 

(t)            “Voting Stock” means the then outstanding securities of an entity
entitled to vote generally in the election of members of that entity’s Board of
Directors.

 

2.             Employment; Duties.

 

(a)           The Company agrees to employ You as Chief Executive Officer of the
Company with the duties and responsibilities generally associated with such
position and such other reasonable additional responsibilities and positions as
may be added to Your duties from time to time by the Board of Directors
consistent with Your position.

 

(b)           During Your employment hereunder, You shall (i) diligently follow
and implement all Company employee policies and all management policies and
decisions communicated to You by the Board of Directors; and (ii) timely prepare
and forward to the Board of Directors all reports and accountings as may be
reasonably requested of You.

 

3.             Term.  The term hereof shall continue until December 31, 2012
unless terminated earlier pursuant to the terms and conditions of this Agreement
(the “Term”).  Thereafter, the Term will renew hereunder automatically for
successive one-year periods unless either party gives written notice to the
other not less than ninety (90) days prior to the end of the Term hereof (or any
subsequent anniversary, as the case may be) that such party does not wish the
Term to be so extended, and under such circumstances, the Term and this
Agreement will terminate by its terms on December 31, 2012 (or such subsequent
anniversary, as the case may be).  Notwithstanding the foregoing, upon the
occurrence of a Change in Control Event, the Term shall be automatically
extended so that the Term shall continue in full force and effect until the date
which is twenty-four (24) months from the date of a Change in Control Event and
thereafter will renew automatically as of such date and successive one-year
periods thereafter, unless prior notice is given, as provided above.

 

6

--------------------------------------------------------------------------------


 

4.             Compensation.

 

(a)           (1)  You shall be paid an annual base salary of not less than
Eight Hundred And Twenty Five Thousand Dollars ($825,000) per year (the “Base
Salary”).  The Base Salary shall accrue and be due and payable in equal, or as
nearly equal as practicable, biweekly installments and the Company may deduct
from each such installment all amounts required to be deducted and withheld in
accordance with applicable federal and state income, FICA and other withholding
tax requirements.

 

(2)           The Base Salary shall be reviewed by the Board of Directors at
least once during each year of the Term and may be increased from time to time
and at any time by the Board of Directors.  The Base Salary shall in no event be
reduced or decreased below the highest level attained at any time by You, unless
You and the Board of Directors agree to implement a salary reduction program for
cost abatement purposes.

 

(b)           For each fiscal year of the Company, You shall be entitled to
receive an annual target bonus opportunity in an amount equal to one hundred
percent (100%) of Your Eligible Earnings (the “Annual Target Bonus”), with the
ability to earn 50 percent (50%) (threshold) to at least One Hundred Fifty
Percent (150%) (maximum) of Your Annual Target Bonus if the bonus criteria for
such annual period, as set by the Board of Directors of the Company, are
satisfied (the “Target Bonus Payment”); provided that if such bonus criteria are
not satisfied at the threshold level or higher, no Annual Target Bonus shall be
payable.  The criteria to earn Your Annual Target Bonus and other levels between
the threshold and maximum for each year of the Term shall be based upon good
faith negotiations between You and the Board of Directors.  All Target Bonus
Payments that become payable shall be paid to You in accordance with the
applicable bonus plan but in no event later than 2½ months after the end of the
fiscal year of the Company to which Your Target Bonus Payments relate.

 

(c)           While You are performing the services described herein, the
Company shall reimburse You for all reasonable and necessary expenses incurred
by You in connection with the performance of Your duties of employment hereunder
in accordance with the Company’s expense reimbursement policy, as applied to the
Company’s executive officers, as soon as administratively practicable but no
later than 2 ½ months after the end of the year in which You incur the
reimbursable expense.

 

5.             Equity Rights.

 

(a)        The stock options and restricted stock units granted by the Company
to You from time to time are hereinafter collectively called the “Stock Options
and RSUs.”  You shall be given the period permitted under Your respective Stock
Option agreements to exercise Your Stock Options after Your termination of
employment, except as otherwise provided in Section 5(b) below.

 

(b)        Vested Stock Options shall be exercisable for ninety (90) days
following termination of employment, provided that if You are prohibited from
exercising vested

 

7

--------------------------------------------------------------------------------


 

stock options during such ninety (90) day period due to having material
non-public information about the Company, such exercise period shall be extended
until ten (10) days following the date that You no longer have material
non-public information about the Company, but in no event shall the vested Stock
Options be exercisable beyond their latest expiration date as set forth in the
respective Stock Option agreements.

 

(c)        In the event no provision is made for the continuance, assumption or
substitution by the Company or its successor in connection with a Change in
Control Event of Your outstanding Stock Options and RSUs, then contemporaneously
with the Change in Control Event, Your outstanding Stock Options and RSUs shall
become immediately vested in full provided You have not previously incurred a
Termination of Employment prior to such Change in Control Event, except that if
any of Your RSUs contain performance criteria for payment (either alone or in
combination with any continued employment or other requirements), then any
tranche of such award for which the performance period shall have ended prior to
the date of the Change in Control Event shall not be affected by the provisions
of this Section 5(c).  For example, if an RSU had separate performance periods
for each of three tranches and the Change in Control Event occurred during the
second such performance period, the second and third tranches would fully vest
upon the Change in Control Event and the first tranche would vest (or not) based
on the actual achievement of the performance goals applicable to the first
performance period.

 

6.             Termination.

 

(a)           A Termination of Employment shall occur only as follows:

 

(1)           For Cause immediately by the Company; or

 

(2)           At Your option for Good Reason; or

 

(3)           At Your option upon thirty (30) days prior written notice of
termination delivered by You to the Company; or

 

(4)           For any reason (other than for Cause or Your death or Total
Disability) by the Company upon three (3) calendar months prior written notice
of termination delivered to You; or

 

(5)           By the Company upon Your death; or

 

(6)           By the Company because of Your Total Disability upon thirty (30)
days prior written notice of termination delivered to You.

 

(b)           If You have a Termination of Employment that is (i) by the Company
(other than for Cause, Your death or Your Total Disability), or (ii) by You for
Good Reason, then the following terms shall apply:

 

(i) You shall be paid an amount equal to (A) two hundred percent (200%) of the
sum of (x) Your Base Salary as of the effective date of Your Termination of

 

8

--------------------------------------------------------------------------------


 

Employment and (y) Your Annual Target Bonus for the year in which Your
Termination of Employment occurs, less (B) the amount of the Non-Compete Payment
(as defined in Section 9(d)).  Subject to Section 19 below, such amount shall be
paid in a lump sum as soon as administratively practicable (and within thirty
(30) days) after Your Termination of Employment.

 

(ii) You shall become immediately vested in all Your outstanding Stock Options
and RSUs, except that if any of Your RSUs contain performance criteria for
payment (either alone or in combination with any continued employment or other
requirements), then any tranche of such award for which the performance period
shall have ended prior to the date of the date of Your Termination of Employment
shall not be affected by the provisions of this Section 6(b)(ii).  For example,
if an RSU had separate performance periods for each of three tranches and Your
Termination of Employment occurred during the second such performance period,
the second and third tranches would fully vest upon Your Termination of
Employment and the first tranche would vest (or not) based on the actual
achievement of the performance goals applicable to the first performance period.

 

(iii) You shall be paid an amount equal to the monthly cost to provide the group
medical, dental, vision and/or prescription drug plan benefits sponsored by the
Company and in which You participated as of Your Date of Termination, if any,
multiplied by 18 months (the “COBRA Payment”).  For purposes of this clause
(iii), the cost of such benefits will be calculated based on the “applicable
premium” determined in accordance with Code Section 4980B(f)(4) and the
regulations issued thereunder (less the 2% administrative fee but including the
active-employee rate for such coverage) for the year in which Your Date of
Termination occurs.  Subject to Section 19 below, the COBRA Payment shall be
paid in a lump sum as soon as administratively practicable (and within thirty
(30) days) after Your Termination of Employment.

 

(iv) You shall be paid a pro-rata Annual Target Bonus for the year in which Your
Termination of Employment occurs (the “Final Year Bonus”), equal to the product
of (A) the amount You would have earned, if any, under the annual bonus plan for
such year based on actual financial performance (without regard to personal
performance metrics), and (B) a fraction, the numerator of which is the number
of days in the fiscal year through Your Termination of Employment, and the
denominator of which is 365.  Subject to Section 19 below, the Final Year Bonus
shall be paid in a lump sum on the date bonus awards are paid to other
participants in the applicable bonus plan (but in no event later than 2½ months
after the end of the fiscal year of the Company to which the Final Year Bonus
relates).

 

(v) You shall be paid Your Base Salary through the Date of Termination to the
extent not theretofore paid (“Accrued Salary”) on the Company’s normal payroll
date next following Your Termination of Employment and, to the extent not
theretofore paid or provided, the Company shall timely pay or provide to You any
other vested amounts or benefits required to be paid or provided or which You
are

 

9

--------------------------------------------------------------------------------


 

eligible to receive under any retirement, death, disability or similar plan or
program of the Company outside the scope of this Agreement (“Other Vested
Benefits”) in accordance with the terms of the plan or program under which they
are otherwise payable.

 

(c)           If You have a Termination of Employment on account of Your death
or Your Total Disability, You shall be paid (i) one hundred percent (100%) of
Your Base Salary as of the effective date of Your Termination of Employment,
such amount to be paid in a lump sum as soon as administratively practicable
(and within thirty (30) days) after Your Termination of Employment (subject to
any delay in payments that may be required by Section 19), and (ii) Your Annual
Target Bonus for the year in which Your Termination of Employment occurs, such
Annual Target Bonus to be determined in accordance with Section 4(b) and to be
payable in accordance with the last sentence of Section 4(b).  The Company shall
also pay You any Accrued Salary on the Company’s normal payroll date next
following Your Termination of Employment and any Other Vested Benefits in
accordance with the terms of the plan or program under which they are otherwise
payable.

 

(d)           If You have a Termination of Employment by the Company for Cause
or by You other than for Good Reason, the Company will have no obligations to
pay You any amount beyond the effective date of such Termination of Employment
whether as Base Salary, Annual Target Bonus or otherwise or to provide You with
any benefits arising hereunder or otherwise except for the timely payment of
Accrued Salary and Other Vested Benefits or as required by law.

 

7.             Confidential Information and Trade Secrets.  You acknowledge that
the nature of Your engagement by the Company is such that You shall have access
to the Confidential Information and the Trade Secrets, each of which has great
value to the Company, provides the Company a competitive advantage, and
constitutes the foundation upon which the Business of the Company is based.  You
agree to hold all of the Confidential Information and the Trade Secrets in
confidence and to not use, disclose, publish or otherwise disseminate any of
such Confidential Information and the Trade Secrets to any other person, except
to the extent such disclosure is (i) necessary to the performance of this
Agreement and in furtherance of the Company’s best interests, (ii) required by
applicable law, (iii) as a result of portions of the Confidential Information
and/or the Trade Secrets becoming lawfully obtainable from other sources,
(iv) authorized in writing by the Company, or (v) necessary to enforce this
Agreement.  The restrictions set forth in this Section 7 shall remain in full
force and effect (a) with respect to the Confidential Information, for the three
(3) year period following the effective date of Your Termination of Employment,
and with respect to the Trade Secrets, until the Trade Secrets no longer retain
their status or qualify as trade secrets under applicable law.  Upon Your
Termination of Employment, You shall deliver to the Company all documents,
records, notebooks, work papers, and all similar material containing
Confidential Information and Trade Secrets, whether prepared by You, the Company
or anyone else.

 

8.             Inventions and Patents.  All inventions, designs, improvements,
patents, copyrights and discoveries conceived by You during the term of this
Agreement which are useful in or directly or indirectly relate to the business
of the Company or to any experimental work

 

10

--------------------------------------------------------------------------------


 

carried on by the Company, shall be the property of the Company.  You agree to
promptly and fully disclose to the Company all such inventions, designs,
improvements, patents, copyrights and discoveries (whether developed
individually or with other persons) and at the Company’s expense, to take all
steps necessary and reasonably required to assure the Company’s ownership
thereof and to assist the Company in protecting or defending the Company’s
proprietary rights therein.

 

9.             Restrictive Covenants.

 

(a)        Non-Competition.  You agree that during Your employment, and for a
period of eighteen (18) calendar months following Termination of Employment, You
shall not perform within the 50 states of the United States of America any
services which are in competition with the Business of the Company during Your
employment, or following Your Termination of Employment any services which are
in competition with a Material line of Business engaged in by the Company at the
time of Your Termination of Employment, and which are the same as or similar to
those services You performed for the Company under this Agreement; provided,
however, if the other business competitive with the Business of the Company has
multiple lines, divisions, segments or units, some of which are not competitive
with the Business of the Company, nothing herein shall prevent You from being
employed by or providing services to such line, division, segment or unit that
is not competitive with the Business of the Company.  For purposes of this
Section 9(a), “Material” means a line of Business that represents 20% or more of
the Company’s consolidated revenues or adjusted EBITDA for the four fiscal
quarters immediately preceding Your Termination of Employment.

 

(b)        Non-Recruitment.  You agree that during Your employment and for a
period of eighteen (18) calendar months following Termination of Employment, You
will not, directly or indirectly:  (1) solicit, induce, recruit, or cause a
Restricted Employee to resign employment with the Company or its Affiliates, or
(2) participate in making hiring decisions, encourage the hiring of, or aid in
the hiring process of a Restricted Employee on behalf of any employer other than
the Company and its Affiliates.  As used herein, “Restricted Employee” means any
employee of the Company or its Affiliates with whom You had material
business-related contact while performing services under this Agreement, and who
is:  (1) a member of executive management; (2) a corporate officer of the
Company or any of its Affiliates, or (3) any employee of the Company or any of
its Affiliates engaged in product or service development or product or service
management.

 

(c)        Effect of Breach.  The obligation of the Company to continue to
fulfill its payment and benefit obligations to You pursuant to Sections 6(b),
6(c) and 9(d) is conditioned upon Your compliance with the provisions of this
Section 9 and Sections 7 and 8.  Accordingly, in the event that You shall
materially breach the provisions of this Section 9 and/or Sections 7 and/or 8
and not cure or cease (as appropriate) such material breach within ten (10) days
of receipt of notice thereof from the Company (the “Default Date”), the
Company’s obligations under Sections 6(b), 6(c) and 9(d) shall terminate and You
shall promptly (within thirty (30) days after the Default Date) refund to the
Company a pro rata portion of the amounts previously paid to You pursuant to
Sections 6(b), 6(c) and 9(d) equal to a fraction, the numerator of which is the
number of full

 

11

--------------------------------------------------------------------------------


 

months from the Default Date to the eighteen-month (18-month) anniversary of
Your Termination of Employment, and the denominator of which is eighteen (18). 
Termination of the Company’s obligations under Sections 6(b), 6(c) or 9(d) shall
not be the Company’s sole and exclusive remedy for a breach of this Section 9
and/or Sections 7 and/or 8.  In addition to the remedy provided in this
Section 9(c), the Company shall be entitled to seek damages and injunctive
relief to enforce this Section 9 and Sections 7 and 8, in the event of a breach
by You of this Section 9 and/or Sections 7 and/or 8.

 

(d)        Compensation for Restrictive Covenants.  In consideration of Your
obligations under this Section 9, upon Your Termination of Employment (A) by the
Company (other than for Cause, Your death or Your Total Disability) or (B) by
You for Good Reason, You shall be paid an amount equal to the sum of (i) Your
Base Salary as of the effective date of Your Termination of Employment and
(ii) Your Annual Target Bonus for the year in which Your Termination of
Employment occurs (the “Non-Compete Payment”).  Subject to Section 19 below,
such amount shall be paid in a lump sum as soon as administratively practicable
(and within thirty (30) days) after Your Termination of Employment.

 

10.          Remedies.

 

(a)        The parties hereto agree that the services to be rendered by You
pursuant to this Agreement, and the rights and privileges granted to the Company
pursuant to this Agreement, are of a special, unique, extraordinary and
intellectual character, which gives them a peculiar value; the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by You of any of the terms of this Agreement will cause the
Company great and irreparable injury and damage.  You hereby agree that the
definition of the Business of the Company set forth in Section 1 is correct,
that the Company and its Affiliates conduct business throughout the 50 states of
the United States of America and beyond, and that these restrictions are
reasonably necessary to protect the legitimate business interests of the
Company.  You hereby expressly agree that the Company shall be entitled to the
remedies of injunction, specific performance and other equitable relief to
prevent a breach of this Agreement by You.  This Section 10 shall not be
construed as a waiver of any other rights or remedies which the Company may have
for damages or otherwise.

 

(b)        In the event of any dispute over the interpretation or application of
this Agreement, the Company shall reimburse You for Your reasonable attorneys’
fees and costs incurred in connection with that dispute unless the Company is
determined, by final judgment of a court of competent jurisdiction, to be the
prevailing party on all or substantially all of the issues in dispute, which
reimbursement shall be made promptly (and within thirty (30) days) following
final judgment.

 

11.          Construction and Severability.  The parties hereto agree that the
provisions of this Agreement shall be presumed to be enforceable, and any
reading causing unenforceability shall yield to a construction permitting
enforcement.  In the event a court should determine not to enforce a provision
of this Agreement due to overbreadth, violation of public policy, or similar
reasons, the parties specifically authorize such reviewing court to enforce said
covenant to the

 

12

--------------------------------------------------------------------------------


 

maximum extent reasonable, whether said revisions be in time, territory, scope
of prohibited activities, or other respects.  If any single covenant, provision,
word, clause or phrase in this Agreement shall be found unenforceable, it shall
be severed and the remaining covenants and provisions enforced in accordance
with the tenor of the Agreement.

 

12.          Assignment.  This Agreement and the rights and obligations of the
hereunder may not be assigned by either party hereto without the prior written
consent of the other party hereto.

 

13.          Notices.  Except as otherwise specifically provided herein, any
notice required or permitted to be given to You pursuant to this Agreement shall
be given in writing, and personally delivered or mailed to You by certified
mail, return receipt requested, at the address set forth below Your signature on
this Agreement or at such other address as You shall designate by written notice
to the Company given in accordance with this Section 13, and any notice required
or permitted to be given to the Company, the Chairman of the Board of Directors
or the Chairman of the Leadership and Compensation Committee of the Board of
Directors shall be given in writing, and personally delivered or mailed to that
recipient by certified mail, return receipt requested, addressed to the
appropriate recipient at the address set forth under the signature of the
Executive Vice President of the Company or his designee on this Agreement or at
such other address as the Company shall designate by written notice to You given
in accordance with this Section 13.  Any notice complying with this Section 13
shall be deemed received upon actual receipt by the addressee.

 

14.          Waiver.  The waiver by either party hereto of any breach of this
Agreement by the other party hereto shall not be effective unless in writing,
and no such waiver shall operate or be construed as the waiver of the same or
another breach on a subsequent occasion.

 

15.          Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Georgia.

 

16.          Beneficiary.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, heirs, executors, administrators
and permitted assigns.

 

17.          Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto relating to Your employment by the Company in the capacity
herein stated and, except as specifically provided herein, no provisions of any
employee manual, personnel policies, Company directives or other agreement or
document shall be deemed to modify the terms of this Agreement.  No amendment or
modification of this Agreement shall be valid or binding upon You or the Company
unless made in writing and signed by the parties hereto.  All prior
understandings and agreements relating to Your employment by the Company, in
whatever capacity, are hereby expressly terminated.

 

18.          Excise Tax.

 

(a)           If any payment or distribution by the Company and/or any Affiliate
of the Company to or for Your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any

 

13

--------------------------------------------------------------------------------


 

other agreement, policy, plan, program or arrangement, including without
limitation any stock option, stock appreciation right or similar right, or the
lapse or termination of any restriction on or the vesting or exercisability of
any of the foregoing (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code or to any similar tax imposed by state or local law,
or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then the payments and benefits payable or
provided under this Agreement (or other Payments as described below) shall be
reduced (but not below the amount of the payments or benefits provided under
this Agreement) if, and only to the extent that, such reduction will allow You
to receive a greater Net After Tax Amount than You would receive absent such
reduction.

 

(b)           The Accounting Firm will first determine the amount of any
Parachute Payments (as defined below) that are payable to You.  The Accounting
Firm also will determine the Net After Tax Amount (as defined below)
attributable to Your total Parachute Payments.

 

(c)           The Accounting Firm will next determine the largest amount of
Payments that may be made to You without subjecting You to the Excise Tax (the
“Capped Payments”).  Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

 

(d)           You then will receive the total Parachute Payments or the Capped
Payments or such other amount less than the total Parachute Payments, whichever
provides You with the higher Net After Tax Amount, but in no event will any such
reduction imposed by this Section 18 be in excess of the amount of payments or
benefits payable or provided under this Agreement.  If You will receive the
Capped Payments or some other amount lesser than the total Parachute Payments,
the total Parachute Payments will be adjusted by first reducing the amount of
any noncash benefits under this Agreement or any other plan, agreement or
arrangement on a pro rata basis and then by reducing the amount of any cash
benefits under this Agreement or any other plan, agreement or arrangement on a
pro rata basis.  The Accounting Firm will notify You and the Company if it
determines that the Parachute Payments must be reduced and will send You and the
Company a copy of its detailed calculations supporting that determination.

 

(e)           As a result of the uncertainty in the application of Code Sections
280G and 4999 at the time that the Accounting Firm makes its determinations
under this Section 18, it is possible that amounts will have been paid or
distributed to You that should not have been paid or distributed under this
Section 18 (“Overpayments”), or that additional amounts should be paid or
distributed to You under this Section 18 (“Underpayments”).  If the Accounting
Firm determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or You, which assertion the Accounting Firm
believes has a high probability of success or controlling precedent or
substantial authority, that an Overpayment has been made, that Overpayment will
be treated for all purposes as a debt ab initio that You must repay to the
Company together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no debt will be deemed to have been
incurred by You and

 

14

--------------------------------------------------------------------------------


 

no amount will be payable by You to the Company unless, and then only to the
extent that, the deemed debt and payment would either reduce the amount on which
You are subject to tax under Code Section 4999 or generate a refund of tax
imposed under Code Section 4999.  If the Accounting Firm determines, based upon
controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify You and the Company of that
determination and the amount of that Underpayment will be paid to You by the
Company promptly (and no later than thirty (30) days) after the final
determination of the Underpayment, which is when Your legally binding right to
such Underpayment first arises.

 

(f)            For purposes of this Section 18, the following terms shall have
their respective meanings:

 

(i)            “Accounting Firm” means the· independent accounting firm engaged
by the Company in the Company’s sole discretion.

 

(ii)           “Net After Tax Amount” means the amount of any Parachute
Payments, Capped Payments or other payments described in this Section 18, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to You on the date of payment.  The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment.

 

(iii)          “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

 

(g)           The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by the
preceding subsections shall be borne by the Company.  If such fees and expenses
are initially paid by You, the Company shall reimburse You the full amount of
such fees and expenses within five business days after receipt from You of a
statement therefore and reasonable evidence of Your payment thereof but in no
event later than the end of the year immediately following the year in which You
incur such reimbursable fees and expenses.

 

(h)           The Company and You shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or You, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
the preceding subsections.  Any determination by the Accounting Firm shall be
binding upon the Company and You.

 

(i)            The federal, state and local income or other tax returns filed by
You shall be prepared and filed on a consistent basis with the determination of
the Accounting Firm with respect to the Excise Tax payable by You.  You, at the
request of the Company,

 

15

--------------------------------------------------------------------------------


 

shall provide the Company true and correct copies (with any amendments) of Your
federal income tax return as filed with the Internal Revenue Service and
corresponding state and local tax returns, if relevant, as filed with the
applicable taxing authority, and such other documents reasonably requested by
the Company, evidencing such conformity.

 

19.          Tax Liabilities and Code Section 409A.  Any payments or benefits
that You receive pursuant to this Agreement shall be subject to reduction for
any applicable employment or withholding taxes.  Notwithstanding any other
provision of this Plan, if You are a Specified Employee as of Your Termination
of Employment, and if the amounts that You are entitled to receive pursuant to
Section 6 or Section 9 are not otherwise exempt from Section 409A of the Code,
then to the extent necessary to comply with Section 409A, no payments for such
amounts may be made under this Agreement (including, if necessary, any payments
for welfare or other benefits in which case You may be required to pay for such
coverage or benefits and receive reimbursement when payment is no longer
prohibited) before the first day of the seventh (7th) month after Your
Termination of Employment or, if earlier, Your date of death (as applicable, the
“Section 409A Delay Period”).  All such amounts that would have otherwise been
required to be paid during the Section 409A Delay Period shall be paid to You in
one lump sum payment as soon as administratively feasible (but no more than
thirty (30) days) after the end of the Section 409A Delay Period.  All such
remaining payments shall be made as if they had begun as set forth in this
Agreement.  For purposes of this Agreement, Your rights to payments shall be
treated as rights to receive a series of separate payments as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code. 
This Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be construed and interpreted in accordance
therewith.  The Company shall have the sole authority to make any accelerated
distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to You of
deferred amounts, provided that such distribution meets the requirements of
Treas. Reg. Section 1.409A-3(j)(4). The Company may at any time amend, suspend
or terminate this Agreement, or any payments to be made hereunder, as necessary
to be in compliance with Section 409A of the Code to avoid the imposition on You
of any potential excise taxes relating to Section 409A.  To the extent that You
incur liability for excise taxes, penalties or interest under Section 409A of
the Code because any nonqualified deferred compensation plan of the Company
fails to comply with Section 409A, the Company will make a special reimbursement
payment to You equal to the sum of (i) Your liability for excise taxes,
penalties or interest under Section 409A and (ii) all taxes attributable to the
special reimbursement payment, at the time such taxes, penalties and interest
are required to be remitted to the applicable authorities and by the end of Your
taxable year next following the year in which the taxes that are the subject of
the audit or litigation are remitted to the taxing authorities or, where no such
taxes are remitted, the end of Your taxable year following the year in which the
audit is completed or there is a final and non-appealable settlement or
resolution of the litigation.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

 

YOU:

THE COMPANY:

 

 

ROLLA HUFF

EARTHLINK, INC.

 

 

 

 

/s/ Rolla Huff

 

By:

/s/ Susan D. Bowick

 

 

Address:

1375 Peachtree Street

Name:

Susan D. Bowick

 

Atlanta, GA 30309

Title:

Chairperson - Leadership and Compensation Committee

 

 

 

Address:

1375 Peachtree Street

 

 

Atlanta, GA 30309

 

17

--------------------------------------------------------------------------------